Citation Nr: 1601335	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for chronic muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1986, and from July 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in
in Cleveland, Ohio, which denied claims for service connection for irritable bowel syndrome, hypertension, supraventricular tachycardia, and chronic muscle pain as due to undiagnosed illness.  

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran failed to report for a hearing at the RO scheduled in May 2012.  He has not provided an explanation for his absence or requested that the hearing be rescheduled.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have hypertension, a heart disability, or chronic muscle pain, that is related to his service.  


CONCLUSION OF LAW

Hypertension, a heart disability, and chronic muscle pain, are not related to service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has hypertension, a heart disability, and chronic muscle pain, due to his service, with the claim for chronic muscle pain to include as due to an undiagnosed illness.  

The Board notes that in a final and unappealed decision, dated in June 1999, the Board denied a claim for service connection for residuals of an injury to the thoracic spine (the back).  38 U.S.C.A. § 7105(b) (West 2014 & Supp. 2015).  The RO's January 2010 rating decision also denied claims for service connection that included chronic fatigue syndrome, and chronic obstructive pulmonary disease.  That decision is final as to those issues.  See 38 U.S.C.A. § 7104(c) (West 2014 & Supp. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for hypertension, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.  

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2015). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317  ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  

The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665  (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.   

The Veteran's service treatment reports show in October 1987, he was treated for a sprained right ankle.  ECGs (electrocardiograms), dated in June 1988 and July 1989, are of record which do not note any irregularities.  In May 1991, he was treated for complaints of left hip pain following a fall from a horse.  X-rays were within normal limits.  The assessment was contusion to left iliac crest.  A separation examination report is not of record.  

As for the post-service medical evidence, a May 1993 VA psychiatric examination report contains diagnoses that include alcohol dependence.  

A March 1993 VA ECG (electrocardiogram) was abnormal.  The ECG notes normal sinus rhythm, with a nonspecific T-wave abnormality.  

An April 1993 VA examination report notes complaints of back pain.  The Veteran reported a history of a back injury during service, and a motorcycle accident following service, in November 1992, in which he fractured his right ankle and foot.  He reported that he had been working as a groundskeeper, and that he smoked three packs of cigarettes per day.  

On examination, the heart had a regular rhythm; sounds were of good quality.  No murmurs were heard.  There was levoscoliosis of the thoracic spine with marked tenderness.  

VA reports show the following: a June 1994 report notes that the Veteran reported a two-week history of elevated blood pressure.  There is a notation of rule out hypertension.  In August 1994, the Veteran was noted to have hypertension.  He reported that he had cut down his smoking from 3 packs of cigarettes per day to 11/2 packs.  He was told to decrease his coffee intake and follow a low-fat diet.

In January 1995, the Veteran was treated for a five-day history of diarrhea and occasional nausea.  The diagnosis was viral gastroenteritis.  In April 1995, he was noted to have hypertension that was possibly vascular.  Other reports, dated in 1995 or thereafter, note IBS, supraventricular tachycardia, and hypertension.  

A November 1997 VA spine examination report shows that the Veteran reported having constant back pain since service, after a Bradley vehicle he was in went into a ditch.  The diagnosis was chronic pain, mid-thoracic spine with normal X-ray and MRI (magnetic resonance imaging).  The examiner noted that there was no evidence of a spine disorder, and that there were no objective findings.

In December 1999, the Veteran was noted to complain of muscle pain beginning earlier in the week.  Reports dated that same year show that he was noted to have supraventricular tachycardia (SVT).  

In May 2001, the Veteran was treated for a gunshot wound to his left shoulder after he accidentally shot himself.  

A September 2001 report notes "joint pain/fatigue."  

Reports, dated in 2006, contains notations of arrhythmia, and show VA hospitalization with discharge diagnoses of paroxysmal symptomatic SVT, history of cocaine abuse and nicotine addiction, and post EPS and ablation elevation in troponin-i.  A January EEG (electroencephalogram) was within normal limits.  

VA reports, dated in 2007, show that in July 2007, the Veteran complained of a 11/2 -month history of back pain.  These reports note obesity, sleep apnea, excessive caffeine use, tobacco abuse, lumbar spine pathology that included spinal canal stenosis, and bulging discs.  They also contain notations of radiculopathy.   A June 2007 report notes that the Veteran refused to quit smoking.  An October 2007 EED was abnormal.  In December 2007, the Veteran underwent an epidural steroid injection for his back pain.

Reports, dated in October 2008 and February 2009, note complaints of back pain since May 2007, when he was chasing his dog.  The 2009 report notes a past medical history that included SVT and hypertension.  In June 2009, the Veteran was hospitalized for treatment of heart symptoms.  The discharge diagnoses were atrial tachycardia, and CAD (coronary artery disease).  Other reports dated in 2009 note degenerative disc disease at L4-L5 and L5-S1.  

Four private ECGs (electrocardiograms), dated between 1996 and 2002, showed sinus tachycardia (November 1996), were normal (June 1999 and April 2000), abnormal (December 2001), and borderline (May 2002).  

Private treatment reports, dated in June 1999, show treatment for complaints of a six-month history of "off and on" chest pain.  He underwent catheterization.  The assessments were mild LV (left ventricular) systolic dysfunction, and cardiomyopathy.  

The Veteran was advised to quit drinking alcohol, and to quit smoking.  

In December 2001, he was noted to have supraventricular tachycardia (SVT), and fibromyalgia.  He was advised to quit drinking coffee and beer, "since this might increase his chances for arrhythmias."  

Private treatment reports, dated in November 2004, show that he was noted to have ongoing tobacco use since age 9, to have episodes of SVT and near-syncope for which he received an implantable Holter monitor, to be obese and have hyperlipidemia and valvular heart disease with trivial mitral valve regurgitation, and to continue to smoke 2 to 3 packs of cigarettes per day, and drink about one six-pack of beer a day.  His problem list included history of SVT, hypertension, and COPD (chronic obstructive pulmonary disease).  

A VA Gulf War Guidelines examination report, dated in October 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he had symptoms that included diarrhea, fatigue, and weakness, while working in lawn maintenance shortly after his discharge.  He also has constant generalized muscle aches and pain.  He later worked as an EMT (emergency medical technician) for 5 years, followed by work driving a truck.  He had been unemployed since May 2007.  He had a rapid heartbeat during service, but did not seek treatment.  He had a prolonged episode in 1997, and was found to have SVT.  He has had ablation therapy twice, placement of an internal heart monitor in 2008, and underwent heart catheterization, which showed no significant obstructive lesions.  He has episodes of rapid heartbeat every other day lasting about five minutes.  He has two or three episodes of angina weekly.  The report notes that he has a history that includes hypertension, SVT, obstructive sleep apnea, low back pain, nicotine dependence, cocaine dependence, syncope, alcohol dependence, and obsessive-compulsive disorder.  

The Veteran smokes 11/2 packs of cigarettes per day.  

The diagnoses included degenerative disc disease, lumbar spine, supraventricular tachycardia, and hypertension.  The examiner concluded that there was no objective evidence of muscle disease, and that his SVT is most likely secondary to cardiomyopathy, which is most likely secondary to hypertension and tobacco abuse.  

Reports from the Social Security Administration (SSA) show that the Veteran claimed to be disabled due to a variety of conditions, to include tachycardia, hypertension, and a back condition.  In June 2009, the SSA denied the Veteran's claim for benefits.  Upon reconsideration in November 2009, the denial was affirmed.  

As an initial matter, the Board finds that the Veteran is not an accurate historian.  The Veteran has asserted that he had gastrointestinal, hypertensive, irregular heartbeat, and muscle pain symptoms during service and/or on an ongoing basis since service.  See e.g., October 2009 VA examination report.  However, there is no record to show complaints or treatment involving hypertension or elevated blood pressure, muscle pain, or irregular heartbeat during service.  

Following service, no relevant history or symptomatology was reported upon VA examination in April 1993, or November 1997 (complaints of back pain only).  In addition, a June 1994 VA report shows complaints of a two-week history of elevated blood pressure, and a June 1999 private report shows complaints of a six-month history of chest pain.  No history of ongoing generalized muscle pain symptoms was reported during treatment for back pain by VA in 1999, or in 2007.  This evidence is considered to be highly probative evidence that contradicts the Veteran's assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

The Board further notes that in a final and unappealed decision, dated in March 1997, the Board found that the Veteran's assertions of dental trauma to his teeth (which were central to an issue on appeal) were rebutted by "clear and convincing evidence to the contrary."  An October 2005 VA progress note shows that the examiner stated that the Veteran had recently used crack cocaine, and that his presented history "does not appear to be forthright and is questionable in accuracy."  

It is important for the Veteran to understand that his prior statements to his health care providers regarding his problems, and when and how they began, provides, overall, highly probative factual evidence against his current claims. 

Finally, the Veteran is shown to have a history of alcohol and cocaine abuse, with use as recently as 2008.  See e.g., VA progress notes, dated in July and October of 2010.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board therefore finds that he is not an accurate historian.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board finds that the claims must be denied.  The Veteran is not shown to have received any relevant treatment during service.  The Board therefore finds that hypertension, a heart disability, and chronic muscle pain, are not shown during active duty service.  See 38 C.F.R. § 3.303(a), (b).  

With the exception of hypertension, he is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  The Board notes, however, that there are several notations indicating that the Veteran's irregular heartbeat may be related to use of tobacco, alcohol, and/or cocaine.  With regard to hypertension, the earliest evidence of hypertension is dated in June 1994.  Therefore there is no evidence to show that hypertension was manifest to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Veteran has been found not to be accurate, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  There is no competent evidence of record to show that the Veteran has any of the claimed disabilities due to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct basis, and that the claims must be denied.  

With regard to the application of 38 C.F.R. § 3.317, the Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 . However, the Board finds that the preponderance of the evidence is against the claim that the Veteran has any relevant, claimed symptoms due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  There is no competent opinion of record to show that the Veteran has an undiagnosed illness involving any relevant symptoms.  The Veteran is shown to have been diagnosed with disorders that include hypertension, supraventricular tachycardia, and coronary artery disease.  Following service, he is also shown to have sustained a fracture to his right ankle and foot, and a gunshot wound near his left shoulder.  To the extent these may be manifested by muscle pain, these are diagnosed conditions, and service connection therefore may not be granted for symptoms of these conditions on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004).  Although there are a few notations of fibromyalgia, the preponderance of the evidence shows that he does not have this condition.  See e.g., VA progress notes; October 2009 VA examination report.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  

Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the claimed disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Id., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is similarly not competent to state whether or not he has an undiagnosed illness, and whether any of the claimed conditions are related to his service.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran's own prior statement to health care providers, overall, provide evidence against these claims.  The Board has determined that the Veteran is not shown to have an undiagnosed illness, or a diagnosed medically unexplained chronic multi-symptom illness, involving any relevant symptoms.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November and December of 2008, and January 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination.  To the extent that etiological opinions have not been obtained, as the Veteran was not treated for any relevant symptoms during service, none of the claimed conditions are shown until well after service, and there is no competent opinion in support of any of the claims, or to show that the Veteran has an undiagnosed illness involving the claimed symptoms, and his own prior stat.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for hypertension, a heart disability, and chronic muscle pain, is denied.

REMAND

With regard to the claim for a gastrointestinal disability, the Veteran's service treatment reports show that in October 1986, May 1987, May 1988, and September 1990, he was treated for symptoms that included diarrhea.  The assessments were viral syndrome (October 1986 and May 1987), viral GE (gastroenteritis), and possible viral syndrome, respectively.  In February 1990, he was treated for a complaint of a six-week history of right abdominal pain.  The Veteran reported a history of right abdominal surgery at age 16.  The assessment notes an unknown cause, and a scar. 

Following service, the medical evidence shows that in September 1994, the Veteran reported having diarrhea since returning from the Persian Gulf.  The report contains impressions of diarrhea, and IBS (irritable bowel syndrome).  An October 1994 barium enema was normal.  VA reports, dated in 2008, note constipation due to medications.  A January 2008 VA esophagogastroduodenoscopy (EGD) and colonoscopy report contains impressions noting short-segment Barrett's esophagus, gastropathy, ulceration of transverse colon, and diverticulosis.  A 2009 report notes a past medical history that included GERD (gastroesophageal reflux disease).

A VA Gulf War Guidelines examination report, dated in October 2009, shows that the Veteran reported that he had symptoms that included diarrhea.  He said that he had received ACTH shots for diarrhea from a private doctor shortly after service, but he had to stop them due to a complication.  He reported having loose stools after service, but they stooped when he was placed of morphine for back pain several years ago.  He said he takes Omeprazole for acid reflux.  The report notes that he has a history that includes GERD, nicotine dependence, cocaine dependence, syncope, alcohol dependence, and obsessive-compulsive disorder.  It was noted that he smokes 11/2 packs of cigarettes per day.  The diagnoses included irritable bowel syndrome with diarrhea.  

In summary, in his October 2009 VA examination, the Veteran was diagnosed with irritable bowel syndrome.  Under 38 C.F.R. § 3.317(a)(2)(i), irritable bowel syndrome is a qualifying chronic disability.  However, this examination report is over six years old, the examiner did not link the Veteran's gastrointestinal symptoms to his service or provide any discussion as to the basis for the diagnosis, and a diagnosis of irritable bowel syndrome does not appear to have subsequently been repeated.  See e.g., VA progress notes, dated in 2010 and 2011.  There are no treatment reports dated after 2011.  Under the circumstances, a remand is warranted to obtain the Veteran's most recent treatment records, and for another examination.  Douglas v. Shinseki, 23 Vet. App. 19 (2009); Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (it is within the Board's discretion to obtain further evidence when such development is required to render a decision on a claim).  Unlike the other issues cited above, the Board finds that this issue does meet the requirements of McLendon.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:
 
1.  Ask the Veteran to identify all VA and private health care providers who have treated him for gastrointestinal symptoms after 2011, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  The Veteran should be scheduled for an abdominal examination, in order to ascertain the nature and etiology of any gastrointestinal disability found (if any).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner must be notified that the Veteran has been found not to be a credible historian.

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current gastrointestinal symptoms are manifestations of a diagnosed chronic condition that had its onset during the Veteran's service. 

b)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an undiagnosed illness primarily manifested by gastrointestinal signs or symptoms, including a medically unexplained chronic multisymptom illness, to include irritable bowel syndrome, as a consequence of his service in the Persian Gulf War.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

d)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998). 
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015)


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


